      Case: 4:18-cr-00264-RWS Doc. #: 202 Filed: 11/05/20 Page: 1 of 2 PageID #: 676




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

 UNITED STATES OF AMERICA                              )
                                                       )
         Plaintiff,                                    )
                                                       )
 v.                                                    ) No. 4:18CR264 RWS
                                                       )
 HEATHER MCDORMAN                                      )
                                                       )
         Defendant.                                    )



             SECOND MOTION TO CORRECT SENTENCE AND JUDGMENT

        COMES NOW defendant HEATHER MCDORMAN, through her attorney, Lucille

G. Liggett, Assistant Federal Public Defender, and pursuant to Rule 35(a) of the Federal

Rules of Criminal Procedure, requests this Court correct the Sentence and Judgment to

include the following information in the Imprisonment Section on Page 3 of the Judgment:

        The sentence of 288 months reflects an adjustment under USSG §5G1.3(b)(1) from

a sentence of 300 months for the twelve months Defendant was in primary state custody

in Cause Nos. 18SL-CR01830 and 18JE-CR03111 before transfer to primary federal

custody.




                                      Respectfully submitted,


                                      /s/Lucille G. Liggett
                                      LUCILLE G. LIGGETT, #34589MO
                                      Assistant Federal Public Defender
                                      1010 Market Street, Suite 200
   Case: 4:18-cr-00264-RWS Doc. #: 202 Filed: 11/05/20 Page: 2 of 2 PageID #: 677




                                      St. Louis, Missouri 63101
                                      Telephone: (314) 241-1255
                                      Fax: (314) 421-3177
                                      E-mail: Lucy_Liggett@fd.org

                                      ATTORNEY FOR DEFENDANT




                              CERTIFICATE OF SERVICE


I hereby certify that on November 5, 2020, the foregoing was filed electronically with the
Clerk of the Court to be served by operation of the Court’s electronic filing system upon
Colleen Lang, Assistant United States Attorney.



                                      /s/Lucille G. Liggett
                                      LUCILLE G. LIGGETT, #34589MO
                                      Assistant Federal Public Defender
